Shaw, C. J.
From the necessity of the case, embarrassing questions are often presented to us in the course of capital trials, and which we have little time to consider. We should like to have had more time for the consideration of the question now presented. But upon the consideration we are able to give, the court are of opinion, that murder may be committed in the manner set forth in this indictment. It is unusual, but we cannot say it is impossible, or that the evidence will not sustain it. Take the case of poisoning referred to in Hawkins’s Pleas of the Crown, where poison is administered at various times. Murder is the result, and it is proper to set forth in the indictment that it was committed by poison administered at various times. Take a case of starvation ; a person may be deprived of food at various times, and so reduced as to produce death; the proper mode of setting forth the offence would be, that the person came to his death by being deprived of food at various times. 3 Inst. 50; 3 Chit. Crim. Law, 777; Regina v. Bird, 2 Eng. Law & Eq. R. 448. Verdict, guilty of cm assault-